Mr. Presiding Justice O’Connor delivered the opinion of the court. 2. Exectjtobs and administbatobs, § 357*—what assets may be distributed in Jcind. Promissory notes belonging to an estate of a deceased person may be distributed in kind by the administrator. 3. Bills and notes, § 377*—what is prima facie evidence of legal title. Mere possession of a promissory note is prima facie evidence of legal title and right to sue thereon. 4. Bills and notes, § 391*—when presumption arises that holder of note is an innocent holder for value. In an action on a promissory note found among the papers of a deceased person, held that the presumption was that she had purchased it before maturity for value in due course of business and was an innocent holder thereof. 5. Bills and notes, § 410*—when burden of proving plaintiff not a holder in due course is on defendant. In an action by the holder of a promissory note, found among the papers of a deceased person, against the maker, held that the burden of proof that the deceased had not acquired title thereto in due course for value before maturity was upon the defendant. 6. Bills and notes, § 446*—when evidence shows plaintiff a holder in due course. In an action by the holder of a promissory note, found among the papers of a deceased person, against the maker, held that a finding that the deceased had acquired title thereto in due course of value before maturity was not manifestly against the weight of the evidence. 7. Limitation of actions, § 58*—when demurrer to plea of statute of limitations properly overruled. In an action on a promissory note where an additional count, filed after the running of the statute of limitations, declared on the same note as the original declaration had declared on, held that a demurrer to the defendant’s plea of the statute of limitations to the additional counts was properly overruled.